PER CURIAM.
Affirmed. Maxwell v. State, 69 So.3d 1122 (Fla. 3d DCA 2011) ; Wesley v. State, 126 So.3d 389 (Fla. 4th DCA 2013) ; Ross v. State, 82 So.3d 975 (Fla. 4th DCA 2011) ; Harricharan v. State, 59 So.3d 1162 (Fla. 5th DCA 2011). See also Fla. R. Crim. P. 3.850(b)(2) (no motion filed under this rule shall be considered if filed more than two years after the judgment and sentence become final unless the motion alleges, inter alia, that "the fundamental constitutional right asserted was not established within the period provided for herein and has been held to apply retroactively, and the claim is made within 2 years of the date of the mandate of the decision announcing the retroactivity").